Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24th, 2021 has been entered.
Response to Arguments
Examiner recognizes that Applicant has filed new claims on May 24, 2021 where they have amended claims 1, 7, 8, 10, 15, and 17 and have kept claims 2-6, 9, 11-13, and 18-21 in their original form as presented on April 22, 2021. 
Applicant has additionally filed Applicant Arguments/Remarks Made in an Amendment on May 24, 2021 regarding the previous rejection of the examiner that are very clear and concise. They are addressed below, but the arguments are moot since the base claims have all been amended. 
Regarding the 103 rejections of claim 1-6, Applicant argues that Loup fails to overcome the shortcomings of Butera because Loup discloses (1) a device that introduces airflow to a mixing chamber before being distributed through multiple conduits to the passenger compartment; (2) a device used to manage temperature not location; (3) a device that is able to completely close a portion of airflow to a specific area.
However, examiner rebuts that the portion of Loup relied upon for the rejection is directed towards translating deflectors. (1) Because Loup teaches a technique of translating air deflectors in a vehicle air duct, it would have been obvious to one of ordinary skill in the art to apply such a technique 
Applicant further traverses that (1) Butera discloses a quantity of air vents that are distinctly different from that of the Applicant’s claimed invention. Applicant additionally argues that (2) Butera does not teach a trim panel defining an air opening. 
Examiner agrees with Applicant that (1) Butera discloses air vents in Figure 1 which look different from that of the present application. However, Figure 3 of Applicant’s specification depicts an air vent structure very similar to Butera. The claim language also reads “at least one register duct” and “at least one demister duct” which Butera shows in Figure 1. (2) Examiner also rebuts that Butera has shown an outline of a dashboard (trim panel) of a vehicle which has ducts that have vents attached to them where the duct openings of the trim panel are.
Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 103 rejections of claims 7 and 8, Applicant argues that Butera and Loup fail to teach claim 1. Examiner disagrees as stated above and maintains rejection. Applicant further argues that Stone teaches a spring and not a magnet as a biasing element. Examiner agrees with Applicant.
Therefore, Applicant's arguments have been fully considered and are persuasive in regards to the amended claim filed May 24, 2021 and are thus being reexamined in the office action below.
Regarding the 103 rejections of claims 9, Applicant argues that Butera and Loup fail to teach claim 1. Examiner disagrees as stated above and maintains rejection. Applicant further argues that the additional shutters from Zhang fail to remedy the shortcomings of Butera and Loup. Examiner disagrees because Zhang is relied upon as teaching a technique where shutters are operably coupled to vehicle ducts. 
Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 103 rejections of claims 10-12 and 21, Applicant makes similar arguments as those addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 103 rejections of claim 13, Applicant makes similar arguments as those addressed above. In addition, Applicant argues that Ichishi is generally directed to a vehicle air conditioner with louver operation control which does not remedy the deficiencies of Butera, Loup, and Zhang. Examiner agrees with Applicant that Ichishi teaches the technique of using a controller to operate a motor to control rotation of an airflow controlling element. However, Examiner disagrees that the technique does not remedy the deficiencies of Butera, Loup, and Zhang regarding the particular claim. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 103 rejections of claims 15 and 17, Applicant makes similar arguments as those addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the 103 rejections of claim 18 and 20, Applicant makes similar arguments as those addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 103 rejections of claim 19, Applicant makes similar arguments as those addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 1, Butera teaches a vehicle dashboard (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an airflow opening (2); at least one register duct (3) defining a register opening (2a), wherein the at least one register duct (3) is disposed adjacent to the trim panel (portion of dashboard facing passenger) and the register opening (2a) aligns with the airflow opening (2); at least one demister duct (3) defining a demister opening (2c), wherein the at least one demister duct (3) is disposed adjacent to the trim panel (portion of dashboard facing passenger) and the demister opening (2c) aligns with the airflow opening (2); 
However Butera fails to teach a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector are configured to change a location air exits the at least one air register duct by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position.
Loup teaches a first air deflector (20-1) slidably engaged with the at least one register duct (1, Figure 1); and a second air deflector (20-2) slidably engaged with the at least one register duct (1, Figure 1), wherein the first air deflector (20-1) and the second air deflector (20-2) are configured to change a location air exits the at least one air register duct (11-1, 11-2, 9, Figures 1 and 2) by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position (Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648).	
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the vehicle air system of Butera to include a first air deflector slidably engaged with the at least one register duct; and a second air deflector slidably engaged with the at least one register duct, wherein the first air deflector and the second air deflector are configured to change a location air exits the at least one air register duct by each translating between a first location within the register duct when in a retracted position and a second location within the register duct when in a deployed position in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one register duct (Butera: 3, 5) includes a first register duct (Butera: 2a) and a second register duct (Butera: 2a).
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein each of the first (Butera: 2a) and second register ducts (Butera: 2a) includes the first air deflector (Loup: 20-1) and the second air deflector (Loup: 20-2).
Regarding Claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one demister duct (Butera: 3, 5) includes a first demister duct (Butera: 2c) and a second demister duct (Butera: 2c).
Regarding Claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) are operable between the retracted position and the deployed position (Loup: Figures 1 and 2, lines 589 
Loup further teaches an outer surface of each of the first air deflector (20-1) and the second air deflector (20-2) abuts a side of the at least one air register duct (1), respectively, when in the deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) and an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in the retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677) to improve the tightness of the complete sealing of an area (lines 672 to 677).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include an outer surface of each of the first air deflector and the second air deflector abuts a side of the at least one air register duct, respectively, when in the deployed position and an inner surface of the first air deflector abuts an inner surface of the second air deflector when in the retracted position in view of the further teachings of Loup to improve the tightness of the complete sealing of an area.
Regarding Claim 6, as applied to claim 5, the combined teachings teach the invention as described above and further teaches wherein the first (Loup: 20-1) and second air deflectors (Loup: 20-2) define first and second side airflows when in the retracted position (Loup: Figure 1, arrows) and a center airflow when in the deployed position (Loup: Figure 2, arrows).
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110) as applied to Claim 1, and in further view of Chow (US Patent No. 4452391).

Regarding Claim 7, the combined teachings teach the invention as described above but fail to teach wherein the first air deflector includes a first magnet on an inner surface thereof and the second air deflector includes a second magnet on an inner surface thereof.
Chow teaches an air deflector (16) includes a magnet (42) on an inner surface thereof (19) to provide a new and improved air regulating device which utilizes few parts and is thus reliable in operation and low in cost (column 2 lines 59 to 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include an air deflector includes a magnet on an inner surface thereof in view of the teachings of Chow to provide a new and improved air regulating device which utilizes few parts and is thus reliable in operation and low in cost which meets the limitations of Claim 7.
Regarding Claim 8, as applied to claim 7, the combined teachings teach the invention as described above but fails to teach wherein the first and second air deflectors are biased toward the retracted position by the first and second magnets.
Chow further teaches an air deflector (16) that is biased toward a retracted position (Figures 2 and 3) by the first (42) and second magnets (39) to restrain the damper (column 4 lines 65 to column 5 line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first and second air deflectors are biased toward the retracted position by the first and second magnets in view of the further teachings of Chow to restrain the damper.
For clarity, Chow teaches the technique of using two magnets on two different elements to restrain a damper in a position. Therefore it would have been obvious to a person of ordinary skill in the art to apply the known technique to air deflectors. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 1 and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 9, the combined teachings teach the invention as described above and further teach a register duct (Butera: 2a) and a demister duct (Butera: 2c) but fail to teach a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to the at least one register duct (annotated Figure 1); and a demister shutter (127,128) operably coupled (paragraph 0037) to the at least one demister duct (annotated Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
[AltContent: textbox (Zhang: Figure 1)]
    PNG
    media_image1.png
    401
    800
    media_image1.png
    Greyscale

[AltContent: textbox (Zhang: Figure 5)]
    PNG
    media_image2.png
    327
    394
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with a register shutter operably coupled to the at least one register duct; and a demister shutter operably coupled to the at least one demister duct to block the airflow path when the cover doors are closed in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Claim 10, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) in view of Loup (Foreign Patent: FR2773110), Zhang (US Publication No. 20170120721), and Chow (US Patent No. 4452391).
Regarding Claim 10, Butera teaches a duct assembly for a vehicle HVAC system (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an airflow opening (2); at least one register duct (3) disposed adjacent to the trim panel (portion of dashboard facing passenger), wherein the at least one register duct (3) defines a register opening (2a) aligned with the airflow opening (2); at least one demister duct (3) disposed adjacent to the trim panel (portion of dashboard facing passenger), wherein the at least one demister duct (3) defines a demister opening (2c) aligned with the airflow opening (2) adjacent to the register opening (2a) but fails to teach a pair of air deflectors disposed within the at least one register duct and each having an end disposed proximate to the airflow opening, wherein the pair of air deflectors translate within the at least one air register between a deployed position and a retracted position; and wherein each of the pair of air deflectors includes a magnet on an inner surface thereof to bias the pair of air deflectors to the retracted position; at least one register shutter operably coupled to the register duct, wherein the at least one register shutter is operable between an opened position and a closed position; and at least one demister shutter operably coupled to the demister duct, wherein the at least one demister shutter is operable between an opened position and a closed position.
Loup teaches a pair of air deflectors (20-1 and 20-2) disposed within the at least one register duct (10) and each having an end (21-1,21-2) disposed proximate to the airflow opening (11-1, 11-2, 9, Figure 1), wherein the pair of air deflectors (20-1 and 20-2) translate within the at least one air register between a deployed position and a retracted position (Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the HVAC system of Butera to include a pair of air deflectors disposed within the at least one register duct, wherein the pair of air deflectors translate within the at least one air register between a deployed position and a retracted position in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Zhang teaches at least one register shutter (127,128) operably coupled (paragraph 0037) to the register duct (annotated Figure 1), wherein the at least one register shutter (127,128) is operable between an opened position (Figure 2) and a closed position (Figure 3); and at least one demister shutter (127, 128) operably coupled (paragraph 0037) to the demister duct (annotated Figure 1), wherein the at least one demister shutter (127,128) is operable between an opened position (Figure 2) and a closed position (Figure 3) to block the airflow path when the cover doors are closed (paragraph 0039).

Chow teaches a magnet (42 or 43) on an inner surface thereof (19) to bias an air deflector (16) to the retracted position (Figure 2 and 3) to restrain the damper (column 4 lines 65 to column 5 line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein each of the pair of air deflectors includes a magnet on an inner surface thereof to bias the pair of air deflectors to the retracted position in view of the teachings of Chow to restrain the damper.
Regarding Claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teach wherein the at least one demister duct (Butera: 3) includes a first demister duct (Butera: 3 to 2c on one side) and a second demister duct (Butera: 3 to 2c on another side) but are silent on and wherein the at least one demister shutter includes a first demister shutter coupled to the first demister duct and a second demister shutter coupled to the second demister duct.
Zhang further teaches and wherein the at least one demister shutter includes a first demister shutter (127, 128, Figure 2) coupled to the first demister duct (127, 128, Figure 1)  and a second demister shutter coupled to the second demister duct (127,128, Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein the 
Regarding Claim 12, as applied to claim 10, the combined teachings teach the invention as described above and further teach wherein the at least one register duct (Butera: 3) includes a first register duct (Butera: 3 to 2a on one side) and a second register duct (Butera: 3 to 2a on another side) but are silent on and wherein the at least one register shutter includes a first register shutter coupled to the first register duct and a second register shutter coupled to the second register duct.
Zhang further teaches and wherein the at least one register shutter (127,128, Figure 2) includes a first register shutter coupled to the first register duct (127,128, Figure 1) and a second register shutter coupled to the second register duct (127, 128, Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person skilled having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein the at least one register shutter includes a first register shutter coupled to the first register duct and a second register shutter coupled to the second register duct in view of the further teachings of Zhang to block the airflow path when the cover doors are closed.
Regarding Claim 21, as applied to claim 10, the combined teachings teach the invention as described above but are silent on wherein a space defined between the pair of air deflectors is adjusted as the pair of air deflectors translate between the retracted position and the deployed position.
Loup further teaches wherein a space defined between the pair of air deflectors is adjusted as the pair of air deflectors (Loup: 20-1 and 20-2, Figures 1 and 2) translate between the retracted position and the deployed position (Loup: Figures 1 and 2, lines 589 to 598) to allow control of the flow of fresh air in the system housing (lines 645 and 648).
.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877), Loup (Foreign Patent: FR2773110), Zhang (US Publication No. 20170120721) and Chow (US Patent No. 4452391) as applied to Claim 10 and in view of Ichishi (US Patent No. 6347987).
Regarding Claim 13, the combined teachings teach the invention as described above but fail to teach a controller operably coupled to the at least one register shutter and the at least one demister shutter.
Ichishi teaches a controller (50) operably coupled (column 6 line 55 to column 7 line 23) to stepper motors (43a, 46a) so right-left independent temperature control can be accurately performed in the vehicle air conditioner (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the register and demister rotation assemblies of the combined teachings to include a controller and stepper motors in view of the further teachings of Ichishi so right-left independent temperature control can be accurately performed in the vehicle air conditioner and so that a controller, which is connected to the stepper motors, can be operably coupled to the at least one register shutter and the at least one demister shutter.
Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and in view of Loup (Foreign Patent: FR2773110).
Regarding Claim 15, Butera teaches a duct assembly for a vehicle HVAC system (Figure 1), comprising: a trim panel (portion of dashboard facing passenger) defining an elongated airflow opening creating side airflow paths for air exiting the register duct, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position creating a central airflow path for air exiting the register duct.
Loup teaches a first air deflector (20-1) disposed within the register duct (10); a second air deflector (20-2) disposed within the register duct (10), wherein an inner surface of the first air deflector (20-1) abuts an inner surface of the second air deflector (20-2) when in a retracted position (first position, Figure 1, lines 613 to 617, lines 672 to 677) creating side airflow paths (Figure 1) for air exiting the register duct (1, 11-1, 11-2, 9, annotated Figure 1), and wherein the inner surface of the first air deflector (20-1) is spaced apart from the inner surface of the second air deflector (20-2) when in a deployed position (second position, Figure 2, lines 617 to 621, lines 672 to 677) position creating a central airflow path (Figure 2) for air exiting the register duct (11-1, 11-2, 9, annotated Figure 1) to allow control of the flow of fresh air in the system housing (lines 645 to 648).
[AltContent: textbox (Loup: Figure 1)]
    PNG
    media_image3.png
    398
    502
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the vehicle duct system of Butera to include a first air deflector disposed within the register duct; a second air deflector disposed within the register duct, wherein an inner surface of the first air deflector abuts an inner surface of the second air deflector when in a retracted position creating side airflow paths for air exiting the register duct, and wherein the inner surface of the first air deflector is spaced apart from the inner surface of the second air deflector when in a deployed position creating a central airflow path for air exiting the register duct in view of the teachings of Loup to allow control of the flow of fresh air in the system housing.
Regarding Claim 17, as applied to claim 15, the combined teachings teach the invention as described above but fails to teach a controller operably coupled to the first air deflector and the second air deflector for controlling movement of the first air deflector and the second air deflector between a retracted position and a deployed position.
Loup further teaches a controller (19) operably coupled to the first air deflector (20-1) and the second air deflector (20-2) for controlling movement of the first air deflector (20-1) and the second air deflector (20-2) between a retracted position and a deployed position (Figure 1 and 2, lines 149 to 156, lines 76 to 78) to allow control of the flow of fresh air in the system housing (lines 644 to 648).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a controller operably coupled to the first air deflector and the second air deflector for controlling movement of the first air deflector and the second air deflector between a retracted position and a deployed position in view of the further teachings of Loup to allow control of the flow of fresh air in the system housing.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) as applied to Claim 15, and in further view of Zhang (US Publication No. 20170120721).
Regarding Claim 18, the combined teachings teach the invention as described above but fail to teach a register shutter operably coupled to the register duct; and a demister shutter operably coupled to the demister duct.
Zhang teaches a register shutter (127, 128) operably coupled (paragraph 0037) to the register duct (annotated Figure 1); and a demister shutter (127, 128) operably coupled (paragraph 0037) to the demister duct (annotated Figure 1) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the registers and demisters of the combined teachings with a register shutter operably coupled to the register duct; and a demister shutter operably coupled to the demister duct in view of the teachings of Zhang to block the airflow path when the cover doors are closed.
Regarding Claim 20, as applied to claim 18, the combined teachings teach the invention as described above but fail to teach a register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter.
Zhang further teaches a register rotation assembly operably (106, 118) coupled to the register shutter (Figure 4); and a demister rotation assembly (106,118) operably coupled to the demister shutter (Figure 4) to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the shutters of the combined teachings with the register rotation assembly operably coupled to the register shutter; and a demister rotation assembly operably coupled to the demister shutter in view of the further teachings of Zhang to block the airflow path when the cover doors are closed.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Butera (US Publication No. 20030157877) and Loup (Foreign Patent: FR2773110) and Zhang (US Publication No. 20170120721) as applied to Claim 18 and in further view of Ichishi (US Patent No. 6347987).
Regarding Claim 19, the combined teachings teach the invention as described above but fail to teach a controller operably coupled to the register shutter and the demister shutter, wherein the register shutter and the demister shutter are independently operable between opened positions and closed positions, respectively.
Zhang further teaches wherein the register shutter (annotated Figure 1, Figure 4) and the demister shutter (annotated Figure 1, Figure 4) are independently operable (annotated Figure 1) between opened positions (Figure 2) and closed positions (Figure 3), respectively to block the airflow path when the cover doors are closed (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the register and demister shutters of the combined 
Ichishi teaches a controller (50) operably coupled (column 6 line 55 to column 7 line 23) to stepper motors (43a, 46a) to control swing operations of the air-blowing state changing units so that air is blown from at least one of the air outlets to be approximately symmetrical relative to a center line (column 2 lines 41 to 51).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the register and demister rotation assemblies of the combined teachings to include a controller and stepper motors in view of the further teachings of Ichishi to control swing operations of the air-blowing state changing units so that air is blown from at least one of the air outlets to be approximately symmetrical relative to a center line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goto (US Publication No. 20090286462) teaches a vent assembly with adjustable guiding vanes.
Spalding (US Publication No. 20140030976) teaches a vent diverter with opposing vanes.
Cote (US Patent No. 5368072) teaches a sliding fate terminal unit for an air handling system.
Sakakibara (US Publication No. 20100261422) teaches air outlet structure for air conditioner.
Sopher (US Patent No. 3360005) teaches a bypass damper device with magnets.
Sarno (US Publication No. 20060081292) teaches a check valve that uses magnets.
Whitney (US Patent No. 4394958) teaches an air flow and condition responsive damper.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762